Case 1:18-cv-01780-LAK-KHP Document 164 Filed 09/13/21 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

fa Gs GA EL Be Sa a a as ER Se et SS ce x
JULIE WANG,

Plaintiff

-against- 18-cv-1780 (LAK)

NEW YORK-NEW JERSEY SECTION OF THE
NINETY-NINES INC., et al.,

Defendants.
ee ae ee xX

ORDER
LEwIs A. KAPLAN, District Judge.

Defendant The Ninety-Nines Inc., moves for summary judgment dismissing the
complaint and to strike certain documents. Dkt 115, 143, 146, 155. Plaintiff has cross moved for
partial summary judgement. Dkt. 139. Magistrate Judge Katherine H Parker has filed a report and
recommendation (the “R&R”) suggesting that the defendant’s motion for summary judgment should
be granted and that plaintiff's motion for partial summary judgment should be denied. Dkt. 156.
That same document contains her opinion on the motions to strike, no appeal from which has been
taken.

Plaintiffs objections to the R&R are overruled. The motion of defendant The Ninety-
Nines Inc. for summary judgment dismissing the complaint is granted. Plaintitfs motion for partial
summary judgment is denied. The Clerk shall terminate Dkts 143, 146 and 155, which were decided
by the Judge Parker and not appealed.

Inasmuch as this order determines all remaining claims with respect to all remaining
parties, the Clerk shall enter final judgment.

SO ORDERED.

Dated: September 11, 2021

 
